DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.         Claim 1 has been amended, claim 2, 6-7 have been cancelled, and claims 1, 3-5, 7-18 are pending as amended on 06/23/22.
4.         The new ground of rejection set forth below for claims are necessitated by Applicant's amendment filed on 06/23/22. In particular, claim 1 has been amended to include the formula of defining nH of hydrophobic monomers wherein nH is at least 6 and at most 30. Now, the scope of independent claim 1 and the claims depends from claim 1 are changed. For this reason, the present action is properly made final.
5.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
6.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
7.        This application is a 371 of PCT/EP2016/062671 06/03/2016.                
           Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application FRANCE 1501148 06/03/2015 filed on 12/01/17.

Response to Amendment
8.         Applicant's amendment filed on 06/23/22, has been fully considered and entered. 

Response to Arguments
9.       Applicant's arguments with respect to rejection of claims 1, 3-5, 7-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph filed on 06/23/22, have been fully considered but are moot in view of amendment. Previous rejections have been withdrawn.  
10.       Applicant's arguments with respect to the rejection of claims 1, 3-5, 7-18 under 35 U.S.C. 103 as being unpatentable over Wilson (WO 2013/060741; for English translation Wilson (US 2014/0378617) applied) in view of Harnsberger (US 3654991) filed on 06/23/22, have been fully considered but are moot in view of amendment. Applicants arguments regarding amended features specifically block copolymers as suspending agent are respectfully considered but are not persuasive. Wilson discloses wherein the chain (C) is obtained by introducing a surfactant in the aqueous dispersing
medium at a concentration above its critical micelle concentration, wherein each of the
hydrophobic blocks comprises substantially one and the same defined number nH of
hydrophobic monomers, nH being calculated as follows:
nH = Nagg . [MH] / ([surfactant] — cmc)
where Nagg is aggregation number of the surfactant, which reflects the surfactant number present in each micelle, [MH] is the molar concentration of hydrophobic monomer in the medium, [surfactant] is the molar concentration of surfactant in the medium, and cmc is the critical micelle molar concentration, wherein nH is 6.5 (para [0011]-[0018], [0210]-[0235]), fall into instant claimed range of at least 6 and at most 30. 
Regarding applicants arguments related to combining Wilson in view of Harnsberger on the basis of reasonable expectation of success have been respectfully considered but are not persuasive because both Wilson and Harnsberger are pertinent to the fracturing fluid and fracturing fluid does contains the copolymers and the solid particles. The claimed copolymers are obvious over the prior arts and the suspension properties of the copolymeric fluid would necessarily same as claimed. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
11.       Applicants arguments regarding obviousness type double patenting rejection filed on 06/23/22, have been fully considered but are moot in view of amendment. In view of amendment to claims and response, a new ground(s) of rejection is made.

Scope of the Elected Invention
12.        Claims 1, 3-5, 8-18 are pending in this application. The scope of the elected subject matter that will be examined and searched is as follows:
           Claims 1, 3-5, 8-18 drawn to a process and species i) water as an aqueous medium, ii) water-soluble radical polymerization initiator, iii) cement particles, and iv) fluid from an oil cement grout which comprises the polymers (P) as additive. 

Double Patenting
13.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14.       Claims 1, 3-5, 8-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,198,809 (hereinafter called “‘809”) in view of Wilson (WO 2013/060741; for English translation Wilson (US 2014/0378617) applied).
           Regarding claims 1, 8, 18, the ‘809 claim 1 discloses the process comprising forming fluid (F) with sequential copolymers (P) comprising at least one chain (C) capable of being obtained by micellar polymerization, where said chain (C) is soluble in fluid (F). ‘809 claim 1 also discloses the process comprising forming fluid (F) and injecting the fluid (F) under pressure into the subterranean formation, wherein the fluid (F) comprises solid particles(p) in suspension and sequential copolymers (P). Since, the copolymeric fluid contains solid particle in a suspension, as such the copolymeric fluid keep the solid particle (p) in suspension to some degree and to some extent after injection into the subterranean formation. ‘809 claims do not disclose the chain (C) is formed as instantly claimed and the content of hydrophobic monomers corresponding to the ratio of the weight of the hydrophobic monomers with respect to the total weight of the hydrophobic and hydrophilic monomers is greater than or equal to 0.05% and less than or equal to 5%.
            However, Wilson discloses a process comprising forming fluid (F) with sequential copolymer (P) comprising at least one chain (C ) soluble in fluid (F), e.g. hydrophilic monomeric part and at least one block (B) insoluble in fluid (F), e.g. hydrophobic monomeric part such as styrene, wherein the chain (C ) is capable of being obtained by micellar polymerization in an aqueous dispersing medium (para [0002], [0011], [0019], [0038]-[0044], [0096], [0125], [0198], [0203]). Wilson further discloses use of the composition in the well bore operation such as enhanced oil recovery or well bore fracturing (para [0203], [0204]). Wilson further discloses chain is formed of a series of hydrophilic units interrupted at different points by a plurality of hydrophobic sequences of substantially identical size (para [0011], [0022], [0026]). Wilson further discloses the contents of hydrophilic and hydrophobic monomers, for example para [0237]-[0238], [0310]. The calculation is based on solution E contain 2.5 g LMAM (laurylmethacrylate, hydrophobic monomer; para [0134], [0214]) in 323.2 g (146.2 + 169.1 + 2.5 + 5.4) total composition (para [0238]), out of this 30.3 g of solution E taken for polymerization (para [0310]). Thus, in 30.3 g of solution, the content of LMAM = (2.5/323.2) x 30.3 = 0.234 g. The amount of hydrophilic monomer = 10.4 g acrylamide (20.8 g acrylamide aqueous solution at 50% by mass) + 8.15 g AMPS (16.3 g AMPS aqueous solution at 50% by mass) = 18.55 g (para [0117], [0310]). Thus, 0.234 g hydrophobic monomer in 18.784 (18.55 + 0.234) g hydrophobic and hydrophilic monomer = 1.25 wt% ((0.234/18.784) x 100), fall into instant claim range of the content of hydrophobic monomers corresponding to the ratio of the weight of the hydrophobic monomers with respect to the total weight of the hydrophobic and hydrophilic monomers is greater than or equal to 0.05% and less than or equal to 5%. Wilson further discloses wherein the chain (C) is obtained by introducing a surfactant in the aqueous dispersing
medium at a concentration above its critical micelle concentration, wherein each of the
hydrophobic blocks comprises substantially one and the same defined number nH of
hydrophobic monomers, nH being calculated as follows:
nH = Nagg . [MH] / ([surfactant] — cmc)
where Nagg is aggregation number of the surfactant, which reflects the surfactant number present in each micelle, [MH] is the molar concentration of hydrophobic monomer in the medium, [surfactant] is the molar concentration of surfactant in the medium, and cmc is the critical micelle molar concentration, wherein nH is 6.5 (para [0011]-[0018], [0210]-[0235]), fall into instant claimed range of at least 6 and at most 30.
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified ‘809 claims with the aforementioned teachings of Wilson to provide a polymer composition comprising the chain formed of a series of hydrophilic units interrupted at different points by a plurality of hydrophobic sequences of substantially identical size, wherein the content of hydrophobic monomers corresponding to the ratio of the weight of the hydrophobic monomers with respect to the total weight of the hydrophobic and hydrophilic monomers is 1.25 wt%, wherein the chain (C) is obtained by introducing a surfactant in the aqueous dispersing
medium at a concentration above its critical micelle concentration, wherein each of the
hydrophobic blocks comprises substantially one and the same defined number nH of
hydrophobic monomers, nu being calculated as follows:
nH = Nagg . [MH] / ([surfactant] — cmc)
where Nagg is aggregation number of the surfactant, which reflects the surfactant number present in each micelle, [MH] is the molar concentration of hydrophobic monomer in the medium, [surfactant] is the molar concentration of surfactant in the medium, and cmc is the critical micelle molar concentration, wherein nH is 6.5, in order to use such fluid in wellbore application. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
           Instant claim 3 is same as ‘809 claim 2.
           Instant claim 4 is same as ‘809 claim 3.
           Instant claim 5 is same as ‘809 claim 4.
          Regarding claim 9, ‘809 claim 1 discloses wherein the fluid (F) is an oil cement grout which comprises the polymer (P) as additive or a drilling or fracturing fluid which comprises polymers (P) in combination with particle (p).
          Regarding claim 10, ‘809 claim 1 discloses wherein the fluid/polymer provides an effect of control of fluid loss.
           Instant claims 11, 14 are same as ‘809 claim 9.
           Instant claims 12, 15 are same as ‘809 claim 10.
           Instant claims 13, 16 are same as ‘809 claim 11.
           Instant claim 17 is same as ‘809 claim 12.

Claim Rejections - 35 USC § 112
15.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


16.      Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Claim 9 recites the limitation "the aqueous fluid (F)" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
17.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
19.       Claim 1, 3-5, 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (WO 2013/060741; for English translation Wilson (US 2014/0378617) applied) in view of Harnsberger (US 3654991).
           Regarding claims 1, 8-9, 18, Wilson discloses a process comprising forming fluid (F) with sequential copolymer (P) comprising at least one chain (C ) soluble in fluid (F), e.g. hydrophilic monomeric part and at least one block (B) insoluble in fluid (F), e.g. hydrophobic monomeric part such as styrene, wherein the chain (C ) is capable of being obtained by micellar polymerization in an aqueous dispersing medium (para [0002], [0011], [0019], [0038]-[0044], [0096], [0125], [0198], [0203]). Wilson further discloses use of the composition in the well bore operation such as enhanced oil recovery or well bore fracturing (para [0203], [0204]). Wilson further discloses chain is formed of a series of hydrophilic units interrupted at different points by a plurality of hydrophobic sequences of substantially identical size (para [0011], [0022], [0026]). Wilson further discloses the contents of hydrophilic and hydrophobic monomers, for example para [0237]-[0238], [0310]. The calculation is based on solution E contain 2.5 g LMAM (laurylmethacrylate, hydrophobic monomer; para [0134], [0214]) in 323.2 g (146.2 + 169.1 + 2.5 + 5.4) total composition (para [0238]), out of this 30.3 g of solution E taken for polymerization (para [0310]). Thus, in 30.3 g of solution, the content of LMAM = (2.5/323.2) x 30.3 = 0.234 g. The amount of hydrophilic monomer = 10.4 g acrylamide (20.8 g acrylamide aqueous solution at 50% by mass) + 8.15 g AMPS (16.3 g AMPS aqueous solution at 50% by mass) = 18.55 g (para [0117], [0310]). Thus, 0.234 g hydrophobic monomer in 18.784 (18.55 + 0.234) g hydrophobic and hydrophilic monomer = 1.25 wt% ((0.234/18.784) x 100), fall into instant claim range of the content of hydrophobic monomers corresponding to the ratio of the weight of the hydrophobic monomers with respect to the total weight of the hydrophobic and hydrophilic monomers is greater than or equal to 0.05% and less than or equal to 5%. Wilson further discloses wherein the chain (C) is obtained by introducing a surfactant in the aqueous dispersing
medium at a concentration above its critical micelle concentration, wherein each of the
hydrophobic blocks comprises substantially one and the same defined number nH of
hydrophobic monomers, nH being calculated as follows:
nH = Nagg . [MH] / ([surfactant] — cmc)
where Nagg is aggregation number of the surfactant, which reflects the surfactant number present in each micelle, [MH] is the molar concentration of hydrophobic monomer in the medium, [surfactant] is the molar concentration of surfactant in the medium, and cmc is the critical micelle molar concentration, wherein nH is 6.5 (para [0011]-[0018], [0210]-[0235]), fall into instant claimed range of at least 6 and at most 30. Wilson is silent about addition of the particle such as cement particles in the fluid composition for injecting into subterranean formation.
        However, Harnsberger discloses the well bore fracturing fluid comprising cement, wherein the fracturing fluid containing cement form a fluid permeable barrier (column 1, lines 21-25, column 1, lines 55-65, column 2, lines 39-41, column 2, lines 67-69).
         It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Wilson with the addition of particles such as cement, as taught by Harnsberger. The rationale to do so would have been motivation provided by of Harnsberger that to do so would form a fluid permeable barrier.
         It has been noted that both Wilson and Harnsberger are pertinent to the fracturing fluid and fracturing fluid does contains the copolymers and the solid particles. The claimed copolymers are obvious over the prior arts and the suspension properties of the copolymeric fluid would necessarily same as claimed.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
             Regarding claim 9 elected species the fluid (F) is an oil cement grout, applicants have defined in the specification “oil cement grout, which is prepared by adding cement powder as particles (p) to an aqueous composition.” Harnsberger discloses the fluid composition contains the cement dry mixture in an aqueous carrier (column 1, lines 21-25, column 2, lines 39-42), meet an oil cement grout requirement.
          Regarding claim 3, Wilson discloses a process comprising a stage (e) of micellar radical polymerization in which the following are brought into contact, within an aqueous medium (M): hydrophilic monomers, dissolved or dispersed in said aqueous medium (M), hydrophobic monomers in the form of a micellar solution, namely a solution containing, in the dispersed state within the medium (M), micelles comprising these hydrophobic monomers; and at least one radical polymerization initiator (para [0038]-[0045]). 
          Regarding claim 4, Wilson discloses a process comprising a stage (E) of micellar radical polymerization in which the following are brought into contact, within an aqueous medium (M): hydrophilic monomers, dissolved or dispersed in said aqueous medium (M), hydrophobic monomers in the form of a micellar solution, namely a solution containing, in the dispersed state within the medium (M), micelles comprising these hydrophobic monomers; at least one radical polymerization initiator, and at least one radical polymerization control agent (para [0038]-[0045]). 
          Regarding claim 5, Wilson discloses a radical polymerization control agent bearing a thiocarbonylthio –S(C=S)- group (para [0043]). 
           Regarding claim 10, since the composition is obvious over prior arts, the composition containing polymer can be used for any suitable future intended purpose such as controlling the fluid loss. 
           Regarding claims 11, 14, Wilson discloses the aqueous medium such as water ([0032]).
           Regarding claims 12, 15, Wilson discloses the dispersed state is obtained using at least one surfactant ([0028]).
           Regarding claims 13, 16, Wilson discloses the radical polymerization initiator being water-soluble or water-dispersible (para [0030]).
           Regarding claim 17, Wilson discloses the radical polymerization control agent is a xanthate (para [0034]).
          
Conclusion
20.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766